                               OFFICE OF THE CHAPTER 13 TRUSTEE
                                        LAUREN A. HELBLING, TRUSTEE
                         For Cases Filed Under Chapter 13 in the United States Bankruptcy Court
                                Northern District of Ohio – Eastern Division (Cleveland)
                                                        ------------
                                              200 Public Square, Suite 3860
                                               Cleveland, OH 44114-2321
                                       Tel: (216) 621-4268 Fax: (216) 621-4806




United States Bankruptcy Court
Howard M. Metzenbaum
U.S. Courthouse
201 Superior Avenue
Cleveland OH 44114

Re:         Jennifer L Dyke
            Chapter 13 Case No. 18-10867-JPS
            Court Claim No. 999

                                 TRANSMITTAL OF UNCLAIMED FUNDS


Lauren A. Helbling, Standing Chapter 13 Trustee, reports the following:

      1. The Trustee’s Office made the following disbursement; however, either the disbursement has been
         returned by the U.S. Post Office, or a stop payment has been issued by the Trustee’s Office due to
         the payee’s failure to negotiate the check:

           JENNIFER L DYKE                   Original Check                   $763.97
           6 Whitaker Cove                   No.2090290
           Avon Lake, Oh 44012

      2. Because the above captioned case has been completed, we are hereby enclosing a check in the
         amount of $763.97 payable to the Clerk of the United States Bankruptcy Court for deposit into the
         Court’s depository account.

Please contact me at extension 125 if you have any questions regarding the remittance.


Debbie Plaga
Claims and Internal Operations Manager




18-10867-jps        Doc 96     FILED 09/23/20          ENTERED 09/23/20 09:32:56                  Page 1 of 1
